Citation Nr: 0211428	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a compensable evaluation for hypertension, 
on appeal since the initial grant of service connection.

(The issues of entitlement to service connection for liver 
symptoms, on a direct basis or as due to an undiagnosed 
illness, for frequent urination as due to an undiagnosed 
illness, and for a cardiovascular disability, including chest 
pains and a heart murmur, on a direct basis or as due to an 
undiagnosed illness, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran retired from active duty in September 1996 after 
over 20 years of active service.  

This matter arises to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This case has a complex procedural history.  Ten issues were 
identified as being on appeal at the time of a Board remand 
in January 2000.  However, at his May 2002 Travel Board 
hearing, the veteran clearly indicated that the only issues 
he wished to have considered on appeal were those identified 
on the title page of this decision.  

Since the issuance of the RO's December 1998 supplemental 
statement of the case, additional medical records have been 
associated with the claims file (specifically, private 
medical records submitted in August 2000).  These records had 
not previously been submitted.  However, the claims file need 
not be returned to the RO, as 38 C.F.R. § 20.1304 has been 
amended to no longer require consideration and issuance of a 
supplemental statement of the case by the agency of original 
jurisdiction of pertinent evidence submitted by an appellant 
without waiver of this procedural right.  66 Fed. Reg. 3099 
(Jan. 23, 2002).  This amendment applies to appeals pending 
on February 22, 2002, whether at the Board, the United States 
Court of Appeals for Veterans Claims (CAVC), or the United 
States Court of Appeals for the Federal Circuit.  66 Fed. 
Reg. 3099, 3100 (Jan. 23, 2002).

The Board is undertaking additional development on the issues 
of service connection for liver symptoms, frequent urination, 
and a cardiovascular disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  The veteran does not have current hemorrhoids.

2.  The veteran's hypertension requires the ongoing use of 
hypertensive medication but has not been manifested by 
diastolic blood pressure readings predominantly of 100 or 
more, or systolic blood pressure readings predominantly of 
160 or more.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001). 

2.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hemorrhoids

The veteran seeks to establish service connection for 
hemorrhoids.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The service medical records in this case reflect, in 
pertinent part, that at his August 1974 entrance examination, 
the veteran denied having any history of piles or rectal 
disease.  Examination revealed a normal anus and rectum.  In 
April 1977, the veteran sought treatment for hemorrhoids, 
which had apparently been bleeding for two weeks.  At 
examinations in September 1982, August 1987, and March 1994, 
the veteran denied having a history of piles or rectal 
disease.  Examinations of the anus and rectum were normal.  
(A rectal examination was not conducted during a periodic 
examination conducted in April 1998).  The veteran's anus and 
rectum were found to be normal during his March 1996 
retirement physical.  

At a June 1997 VA examination, the veteran reported having 
had episodes of constipation and hemorrhoidal pain and 
discomfort about six months before.  He had used over-the-
counter drugs but had not sought treatment by a physician.  
Rectal examination revealed no evidence of internal or 
external hemorrhoids.  

In a December 1997 written statement, the veteran asserted 
that he had been diagnosed as having internal hemorrhoids in 
service, but that a proctologist had later found his 
hemorrhoids to be "normal" and advised against surgery.  
His hemorrhoids would still swell and bleed.  They had 
remained internal and became "external" only following a 
movement.  He wrote that he did not always report to sick 
call in service because the swelling, pain, and bleeding 
were, for the most part, minimal and he was aware of 
prescribed treatment practices.  However, there were (and 
still were) periods when the problem was significant, 
according to the veteran.

At a September 1998 local hearing, the veteran testified that 
he took medication for his hemorrhoids while on active duty, 
but that he would still have a problem once a month.  He said 
since service, he had been treated for hemorrhoids by a 
private health care provider. 

The veteran testified before the undersigned at the RO in May 
2002.  He stated that he was first treated for hemorrhoids 
sometime in the 1980s.  A doctor apparently told him in 
service that his hemorrhoids were associated with all the 
pain medications he had been taking, especially after the 
Gulf War.  He believed he had been treated once after service 
for this condition and was not presently being treated for 
hemorrhoids.

As noted above, the June 1997 VA examination found no 
internal or external hemorrhoids.  Moreover, the claims file 
contains numerous VA and private outpatient treatment 
records, dated between 1996 and 2000.  These records do not 
reflect any complaints of, treatment for, or diagnoses of 
hemorrhoids.  In sum, the preponderance of the evidence is 
against finding that the veteran has hemorrhoids.  
Entitlement to service connection requires that there be both 
a disability and that it be current.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim.")  As there is no 
competent evidence of record of a diagnosis of hemorrhoids 
since the veteran's discharge from active duty, service 
connection for this disability must be denied.
 
II.  Claim for compensable rating for hypertension

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection for 
hypertension and assigned the initial noncompensable 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 of the VA Schedule for Rating 
Disabilities.  Prior to January 12, 1998, the Schedule for 
Rating Disabilities directed that a 10 percent evaluation was 
to be assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).

On January 12, 1998, VA amended the portions of the Schedule 
for Rating Disabilities applicable to cardiovascular 
disabilities including hypertension.  Under the amended 
rating schedule, a 10 percent evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when the diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more. Note 1, 
following the criteria, provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that, for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

The Board notes that the CAVC has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
is determined by the Board that the amended regulation is 
more favorable, the new criteria may not be applied prior to 
the effective date of the change in the regulation.

The record in this case reflects that the veteran has taken 
medication daily for his service-connected hypertension, 
essentially since discharge from active duty.  At his local 
hearing in September 1998, he testified that his wife (a 
nurse) would take his blood pressure at home, and sometimes 
it would be up to 166/96.  At his Travel Board hearing in May 
2002, the veteran reported that he had been taking medication 
daily for this condition for nearly 10 years, and that it 
helped a great deal to lower his blood pressure. 

The following blood pressure readings were taken at various 
outpatient visits between 1996 and 2000, ranked in order of 
increasing severity of diastolic pressure for each year: 

1996
1997
1998
1999
2000
126/60
120/66
140/80
126/76
130/90
130/68
126/66
140/82
120/80
126/80
121/71
136/74
146/84
128/80
130/80
152/90
143/75
140/88
144/86
124/72

164/86
130/90
150/88
110/70

132/90
146/90
138/90
128/80

186/96
150/90
140/90


160/102

142/90




160/92


In 34 readings taken since 1996, there has been only one 
reading of diastolic blood pressure over 100 and only four 
readings of systolic blood pressure readings of 160 or over.  
Similarly, earlier service medical records do not show 
diastolic blood pressure predominately over 100 or systolic 
blood pressure predominately 160 or over.  The veteran has 
had ongoing use of anti-hypertensive medications, taken 
daily.  But in the absence of findings establishing diastolic 
pressure readings predominantly of 100 or more or systolic 
pressure readings predominantly of 160 or more, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation for the veteran's hypertension.

Accordingly, a compensable evaluation for hypertension is not 
warranted, for any period since service connection was 
granted, under either version of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997 and 2001).  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule. 38 C.F.R. §§ 3.102, 4.3 (2001).
  
III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in October 1996.  See 38 C.F.R. § 3.151(a) 
(2001).  His informal claim for service connection for 
hemorrhoids dated in November 1996 identified the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2001).

The veteran's claim for a compensable rating for hypertension 
did not require a particular application form.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for this benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims for service 
connection and for a compensable rating.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a statement of the case 
in May 1998 and supplemental statements of the case in 
September 1998 and December 1998.  These documents together 
listed the evidence considered, the legal criteria for 
determining whether service connection or a compensable 
rating could be granted, and the analysis of the facts as 
applied to those criteria, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, all relevant service medical records and VA and 
private treatment records appear to have been obtained, and 
the veteran has not indicated that there are any outstanding 
medical records to be considered. 

The veteran has testified at two hearings, one before a local 
hearing officer and another before the undersigned Board 
member.  Transcripts of both hearings have been obtained and 
reviewed by the Board.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent VA examinations 
in January 1997 and June 1997.  The reports of both 
examinations have been obtained and reviewed by the Board.

The applicable requirements of the VCAA have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.


ORDER

Service connection for hemorrhoids is denied.

A compensable rating for hypertension, at any time since the 
initial grant of service connection, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

